Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 4, 2019                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

  159384                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellant,                                                                       Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 159384
                                                                    COA: 342953
                                                                    Muskegon CC: 17-000174-FC
  DANIEL RAY BEAN,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 14, 2019
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether second-degree child abuse, MCL 750.136b(3)(b), is an adequate
  predicate “other felony” to sustain a charge of CSC-I, MCL 750.520b(1)(c), when the
  alleged act of child abuse is a sexual penetration that is the same sexual penetration that
  forms the basis of the CSC-I charge. The time allowed for oral argument shall be 20
  minutes for each side. MCR 7.314(B)(1).

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 4, 2019
           p1001
                                                                               Clerk